    Case 1:15-cr-00252-PKC Document 1424 Filed 07/28/20 Page 1 of 2 PageID #: 24660
McCooL                                                                          Steven]. McCool

                                                                                EMAIL    smccool@mccoollawpllc.com
     LAWPLLC
                                                                                MOBILE   202 680 2440
                                                                                OFFICE   202 450 3370
McCoolLawPLLC.com                                                               FAX      202 450 3346

                                                                                1776    K STREET, NW, SUITE 200
                                                                                WASHINGTON, DC 20006



                                                 July 28, 2020


     BY ELECTRONIC CASE FILING

     The Honorable Pamela K. Chen
     United States District Judge
     United States District Court
      for the Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re:     United States v. Hernan Lopez and Carlos Martinez, Case No. 15-cr-252
                    (Def. Nos. 32-33) (PKC)

     Dear Judge Chen:

              We represent Defendants Heman Lopez and Carlos Martinez in the above-captioned case,
     pending before Your Honor. Through this letter, we move, in the Court's discretion, for an order
     extending the time within which Mr. Lopez and Mr. Martinez may file a motion seeking a bill of
     particulars. In the interest of efficiency, we jointly move on behalf of both Mr. Lopez and Mr.
     Martinez. Mr. Lopez and Mr. Martinez previously sought, and were granted, two extensions of
     time within which to file a motion for a bill of particulars. See ECF 1367; Apr. 16, 2020 Order;
     ECF 1386; May 19, 2020 Order. Mr. Lopez and Mr. Martinez's Motion for a bill of particulars is
     currently due on August 7, 2020. Rule 7(f) of the Federal Rules of Criminal Procedure states that
     "[t]he defendant may move for a bill of particulars before or within 14 days after arraignment or
     at a later time if the court permits." Fed. R. Crim. P. 7(f) (emphasis added). The "purpose of a
     bill of particulars is 'to inform a defendant of charges with sufficient precision to allow preparation
     of a defense, to avoid unfair surprise, and to preclude double jeopardy."' United States v. Barrera,
     950 F. Supp. 2d 461, 477 (E.D.N.Y. 2013) (quoting United States v. GAF Corp., 928 F.2d 1253,
     1260 (2d Cir. 1991)).

             The 53-count Superseding Indictment in this case charges Mr. Lopez and Mr. Martinez and
     fifteen other defendants with conspiracy to commit wire fraud, conspiracy to commit money
     laundering, and eleven charges of wire fraud.. Mr. Lopez and Mr. Martinez were arraigned on
     April 9, 2020 and entered pleas of not guilty to all charges against each of them. During the
     arraignment, the Court designated this matter as a complex case. As of the filing of this letter, the
     government has provided five discovery productions, totaling 17,829,605 pages. It is counsel's
     understanding that the government is still in the process of completing its initial discovery
     productions to the defense. Counsel will need time to review the government's voluminous
Case 1:15-cr-00252-PKC Document 1424 Filed 07/28/20 Page 2 of 2 PageID #: 24661
The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
July 28, 2020
Page 2 of2

discovery productions, and the remainder of the government's productions when they are
produced, to draft, if necessary, an effective motion for a bill of particulars. Given this, Mr. Lopez
and Mr. Martinez request a 90-day extension to November 5, 2020 to file a motion for bill of   a
particulars.

        On July 27, 2020, Mr. Martinez sought the United States' position on the relief requested
herein. Assistant United States Attorney Kristin Mace represented that the United States has no
objection to the reliefrequested herein. This is the third request for an extension of time on behalf
of Mr. Lopez and Mr. Martinez.

         Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
 application and issue an Order enlarging the time within which Mr. Lopez and Mr. Martinez may
 file a motion seeking a Bill of Particulars from August 7, 2020 to November 5, 2020.




                                                Counsel for Carlos Martinez
                                                Matthew D. Umhofer
                                                Counsel for Hernan Lopez

 cc: Counsel of record (by ECF)
